Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/JP2019/012505.
The response filed on March 16, 2022 has been entered.
Claims 6-12 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on March 16, 2022 is acknowledged.  The traversal is on the ground(s) that both GenBank EGR50654 and JP ‘247 fails to disclose, teach or suggest improving protein productivity by reducing the function of the polypeptide comprising SEQ ID NO:2 possessed by Trichoderma reesei.  This is not found persuasive because in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Trichoderma reesei mutant having improved protein productivity due to reduction of the function of SEQ ID NO:2) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 16, 2022.

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2020 and January 12, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 recite the limitation “represented by SEQ ID NO:2”.  The metes and bounds of the limitation in the context of the claims are not clear.  It is unclear if the recited amino acid sequence has the amino acid sequence of SEQ ID NO:2 or whether the amino acid sequence of SEQ ID NO:2 is a representative member of a genus amino acid sequences of the polypeptide. Clarification is requested. 
For examination purposes, the amino acid sequence “represented by SEQ ID NO:2” has been interpreted as a representative member of a genus amino acid sequences of the polypeptide, which encompasses any amino acid sequence, as little as two contiguous amino acids, of SEQ ID NO:2.  However, if applicants' intended meaning of the limitation is different from the examiner's interpretations as stated above, applicants are requested to so state and clarify the record.
	

Claim 6 and claim 7 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6 recites the limitation “function of a polypeptide consisting of the amino acid sequence represented by SEQ ID NO:2”.   The metes and bounds of this limitation in the context of the above claims are not clear to the Examiner.  It is unclear as to the respective ''function” is encompassed by the limitation. It is suggested that applicants clarify the function of the polypeptide that is reduced. Examiner requests clarification of the above limitation.	

Claim 7 isrejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 7 recites the limitation “347th and 348th in the amino acid sequence represented by SEQ ID NO:2”.   The metes and bounds of this limitation in the context of the above claim are not clear to the Examiner.  It is unclear if the “347th and 348th” denote amino acid positions of SEQ ID NO:2 or another entity of SEQ ID NO:2.   Examiner requests clarification of the above limitation.	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the limitation “represented by SEQ ID NO:2” is indefinite (see the 112(b) rejection above) and the amino acid sequence “represented by SEQ ID NO:2” has been interpreted as a representative member of a genus amino acid sequences of the polypeptide, which encompasses any variant of SEQ ID NO:2recited polypeptide has been broadly interpreted to encompass any amino acid sequence, as little as two contiguous amino acids, of SEQ ID NO:2.  Therefore, the claims encompass a Trichoderma reesei mutant strain having reduced function of  (1) any polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:2 having unknown function or (2) a mutant of the polypeptide of (1) having an amino acid deletion at the position corresponding to position 347 and 348.  Thus, the claims are directed to genus of Trichoderma reesei mutant strain having genus of polypeptides having unknown structure and having a reduction of a genus of unknown function of said polypeptide.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “function of a polypeptide consisting of the amino acid sequence represented by SEQ ID NO:2 is reduced” fails to provide a sufficient description of the Trichoderma reesei mutant as it does not provide any definition of the structural or functional features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one representative species, a Trichoderma reesei mutant comprising a mutant of the polypeptide having the amino acid sequence of SEQ ID NO:2, wherein the mutant polypeptide consists of a deletion of amino acids at positions 347 and 348 of SEQ ID NO:2, and wherein the Trichoderma reesei mutant has increased protein production compared to the unmodified T. reesei.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, there is no teaching regarding which amino acids can vary from the polypeptide having the amino acid sequence of SEQ ID NO:2 or a polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:2, other than deletions of D347 and E348, in reducing any or unnown function of said polypeptide in T. reesei.  Further, there is no disclosed or art-recognized correlation between any structure and any or unknown function other than the single example of the T. reesei mutant comprising a mutant of the polypeptide of SEQ ID NO:2, wherein the mutant polypeptide consists of deletions D347 and E348, and wherein the resultingTrichoderma reesei mutant has increased protein production compared to the unmodified T. reesei.   An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.   Accordingly, one of skill in the art would not accept the disclosure of the single example of the T. reesei mutant as representative of the claimed genus of Trichoderma reesei mutant strain having a genus of reduced unknown functions of a genus of polypeptides having unknown structure and function.
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 6-7. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Trichoderma reesei mutant comprising a mutant of the polypeptide having the amino acid sequence of SEQ ID NO:2, wherein the mutant polypeptide consists of a deletion of amino acids at positions 347 and 348 of SEQ ID NO:2, and wherein the Trichoderma reesei mutant has increased protein production compared to the unmodified T. reese, does not reasonably provide enablement any Trichoderma reesei mutant strain having any polypeptide having unknown structure and having a reduction of any or unknown function of said polypeptide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the limitation “represented by SEQ ID NO:2” is indefinite (see the 112(b) rejection above) and the amino acid sequence “represented by SEQ ID NO:2” has been interpreted as a representative member of a genus amino acid sequences of the polypeptide, which encompasses any variant of SEQ ID NO:2recited polypeptide has been broadly interpreted to encompass any amino acid sequence, as little as two contiguous amino acids, of SEQ ID NO:2.  Therefore, the claims encompass a Trichoderma reesei mutant strain having reduced function of  (1) any polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:2 having unknown function or (2) a mutant of the polypeptide of (1) having an amino acid deletion at the position corresponding to position 347 and 348.  Thus, the claims are directed to any Trichoderma reesei mutant strain having any polypeptide having unknown structure and having a reduction of any or unknown function of said polypeptide.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having unknown structure and function.  In the instant case, the specification is limited to a Trichoderma reesei mutant comprising a mutant of the polypeptide having the amino acid sequence of SEQ ID NO:2, wherein the mutant polypeptide consists of a deletion of amino acids at positions 347 and 348 of SEQ ID NO:2, and wherein the Trichoderma reesei mutant has increased protein production compared to the unmodified T. reesei.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While protein isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of a rational and predictable scheme for reducing any or unknown function of any polypeptide having unknown structure in T. reesei, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine the function a polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:2 and reduce any or unknown function of polypeptide having the amino acid sequence of SEQ ID NO:2 or a polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:2.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provides a correlation between structure and function such that one of skill in the art can envision the structure of any polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:2 or predict the function of the polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:2 other than D347 and E348 that can be deleted, (2) which segments of the polypeptide having the amino acid sequence of SEQ ID NO:2 or a polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:2 are essential for any or unknown function of the polypeptide, and (3) the general tolerance of the polypeptide of SEQ ID NO:2 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
In addition, since the claims encompasses polypeptides having any function, one of skill in the art cannot envision the function of these polypeptides from the structure of SEQ ID NO:2.  Further, the function of a polypeptide cannot be predicted from its structure and the specification does not teach how to use polypeptides having any function or having no activity. The quantity of experimentation in this area is extremely large since there is significant variability in the activity of the polynucleotides in the claims.  It would require significant study to identify the actual function of the encoded polypeptides and identifying a use for the encoded polypeptide would be an inventive, unpredictable and difficult undertaking.  This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
The art is extremely unpredictable with regard to protein function in the absence of realizable information regarding its activity.  Even very similar proteins may have every different functions.  In the current case, where no specific information is known regarding the function, it is entirely unpredictable what function and activity will be found for the protein.  
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a Trichoderma reesei mutant comprising a mutant of the polypeptide having the amino acid sequence of SEQ ID NO:2, wherein the mutant polypeptide consists of a deletion of amino acids at positions 347 and 348 of SEQ ID NO:2, and wherein the Trichoderma reesei mutant has increased protein production compared to the unmodified T. reese.   However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptide having the amino acid sequence of SEQ ID NO:2 or a polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:2 or (2) structural elements required in a polypeptide having the amino acid sequence of SEQ ID NO:2 or a polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:2 having any reduced function.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Database GenBank EGR50654 (form PTO-1449) and Harashima (JP 2009050247. English translation of Abstract. – cited previously on form PTO-892).
Database GenBank EGR50654 discloses a T. reesei polypeptide having 100% sequence identity to SEQ ID NO:2 of the instant application and identifies the polypeptide as an initiation (transcription initiation) factor (pages 1-2 and see the sequence alignment below).  
Database GenBank EGR50654 does not disclose reducing the function of the polypeptide in T. reesei.  
However, Harashima discloses deleting a transcription initiation factor in a yeast, thereby increasing rRNA content and suppressing slow growth (see abstract). 
Therefore, combining the teachings of Database GenBank EGR50654 and Harashima, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to apply the disclosure of Harashimia to T. reesei by deleting the transcription initiation factor of Database GenBank EGR50654, thereby reducing the function of said polypeptide, to suppress slow growth and/or increase rRNA content in T. reesei.   One of ordinary skill in the art would have had a reasonable expectation of success since Database GenBank EGR50654 discloses a T. reesei polypeptide having 100% sequence identity to SEQ ID NO:2 of the instant application and identifies the polypeptide as an initiation (transcription initiation) factor and Harashima teaches deleting a transcription initiation factor in a yeast, thereby increasing rRNA content and suppressing slow growth.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (deleting a transcription initiation factor in a yeast, thereby increasing rRNA content and suppressing slow growth) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Therefore, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (T. reesei) in the prior art and the results would have been predictable to one of ordinary skill in the art.   See MPEP 2143.  
Therefore, the above references render claims 6-7 prima facie obvious.

Conclusion

	Claims 6-12 are pending.

	Claims 8-12 are withdrawn.

	Claims 6-7 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                  


Sequence alignment between the polypeptide of SEQ ID NO:2 of the instant application (“Qy”) and the polypeptide of Database GenBank EGR50654 (“Db”)

G0RCW4_HYPJQ
ID   G0RCW4_HYPJQ            Unreviewed;       859 AA.
AC   G0RCW4;
DT   19-OCT-2011, integrated into UniProtKB/TrEMBL.
DT   19-OCT-2011, sequence version 1.
DT   10-FEB-2021, entry version 39.
DE   SubName: Full=Predicted protein {ECO:0000313|EMBL:EGR50654.1};
GN   ORFNames=TRIREDRAFT_58183 {ECO:0000313|EMBL:EGR50654.1};
OS   Hypocrea jecorina (strain QM6a) (Trichoderma reesei).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Sordariomycetes;
OC   Hypocreomycetidae; Hypocreales; Hypocreaceae; Trichoderma.
OX   NCBI_TaxID=431241 {ECO:0000313|Proteomes:UP000008984};
RN   [1] {ECO:0000313|EMBL:EGR50654.1, ECO:0000313|Proteomes:UP000008984}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=QM6a {ECO:0000313|EMBL:EGR50654.1,
RC   ECO:0000313|Proteomes:UP000008984};
RX   PubMed=18454138; DOI=10.1038/nbt1403;
RA   Martinez D., Berka R.M., Henrissat B., Saloheimo M., Arvas M., Baker S.E.,
RA   Chapman J., Chertkov O., Coutinho P.M., Cullen D., Danchin E.G.,
RA   Grigoriev I.V., Harris P., Jackson M., Kubicek C.P., Han C.S., Ho I.,
RA   Larrondo L.F., de Leon A.L., Magnuson J.K., Merino S., Misra M., Nelson B.,
RA   Putnam N., Robbertse B., Salamov A.A., Schmoll M., Terry A., Thayer N.,
RA   Westerholm-Parvinen A., Schoch C.L., Yao J., Barabote R., Nelson M.A.,
RA   Detter C., Bruce D., Kuske C.R., Xie G., Richardson P., Rokhsar D.S.,
RA   Lucas S.M., Rubin E.M., Dunn-Coleman N., Ward M., Brettin T.S.;
RT   "Genome sequencing and analysis of the biomass-degrading fungus Trichoderma
RT   reesei (syn. Hypocrea jecorina).";
RL   Nat. Biotechnol. 26:553-560(2008).
CC   -!- SIMILARITY: Belongs to the CWC22 family.
CC       {ECO:0000256|ARBA:ARBA00006856}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; GL985059; EGR50654.1; -; Genomic_DNA.
DR   RefSeq; XP_006963229.1; XM_006963167.1.
DR   STRING; 51453.EGR50654; -.
DR   EnsemblFungi; EGR50654; EGR50654; TRIREDRAFT_58183.
DR   GeneID; 18486249; -.
DR   KEGG; tre:TRIREDRAFT_58183; -.
DR   VEuPathDB; FungiDB:TRIREDRAFT_58183; -.
DR   eggNOG; KOG2140; Eukaryota.
DR   HOGENOM; CLU_006308_0_2_1; -.
DR   Proteomes; UP000008984; Unassembled WGS sequence.
DR   GO; GO:0003723; F:RNA binding; IEA:InterPro.
DR   Gene3D; 1.25.40.180; -; 1.
DR   InterPro; IPR016024; ARM-type_fold.
DR   InterPro; IPR003891; Initiation_fac_eIF4g_MI.
DR   InterPro; IPR016021; MIF4-like_sf.
DR   InterPro; IPR003890; MIF4G-like_typ-3.
DR   Pfam; PF02847; MA3; 1.
DR   Pfam; PF02854; MIF4G; 1.
DR   SMART; SM00544; MA3; 1.
DR   SMART; SM00543; MIF4G; 1.
DR   SUPFAM; SSF48371; SSF48371; 1.
DR   PROSITE; PS51366; MI; 1.
PE   3: Inferred from homology;
KW   Reference proteome {ECO:0000313|Proteomes:UP000008984}.
FT   DOMAIN          379..495
FT                   /note="MI"
FT                   /evidence="ECO:0000259|PROSITE:PS51366"
FT   REGION          1..47
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          338..372
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          577..859
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        1..21
FT                   /note="Polyampholyte"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        340..362
FT                   /note="Acidic"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        588..611
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        636..663
FT                   /note="Polyampholyte"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        684..725
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        834..859
FT                   /note="Polyampholyte"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   859 AA;  97338 MW;  CC46AEA5C46418FA CRC64;

  Query Match             100.0%;  Score 4427;  DB 20;  Length 859;
  Best Local Similarity   100.0%;  
  Matches  859;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPHRERGKQREGGDSYRPSRPARSRSRSRSPPRAPVPVRTEEEKQAAAKAEYEKLLNMRS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPHRERGKQREGGDSYRPSRPARSRSRSRSPPRAPVPVRTEEEKQAAAKAEYEKLLNMRS 60

Qy         61 GGTYIPPARLRALQAQITDKSSKEYQRMAWEALKKSINGLINKVNTANIKHIVPELFGEN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGTYIPPARLRALQAQITDKSSKEYQRMAWEALKKSINGLINKVNTANIKHIVPELFGEN 120

Qy        121 LVRGRGLFCRSIMKAQAASLPFTPIYAAMAAIVNTKLPQVGELLVKRLIMQFRKGFKRND 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LVRGRGLFCRSIMKAQAASLPFTPIYAAMAAIVNTKLPQVGELLVKRLIMQFRKGFKRND 180

Qy        181 KAVCLSSTTFLAHLINQQVQHEMLAGQILLLLLHKPTDDSVEIAVGFCKEVGQYLEEMQP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KAVCLSSTTFLAHLINQQVQHEMLAGQILLLLLHKPTDDSVEIAVGFCKEVGQYLEEMQP 240

Qy        241 AISMAVFDQFRNILHESDIDKRTQYMIEVLFQIRKDKFKDHPAIKEELDLVEEEDQITHK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AISMAVFDQFRNILHESDIDKRTQYMIEVLFQIRKDKFKDHPAIKEELDLVEEEDQITHK 300

Qy        301 VELDGEIDVQDGLNIFKYDPEWEEHEEAYKRLKAEILGEASDDEEGDEDEDEDESSEDEE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VELDGEIDVQDGLNIFKYDPEWEEHEEAYKRLKAEILGEASDDEEGDEDEDEDESSEDEE 360

Qy        361 NEETKAMEIKDQSNADLVNLRRTIYLTIMSSADPEEAVHKLMKINLPVGQEPELPSMIVE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 NEETKAMEIKDQSNADLVNLRRTIYLTIMSSADPEEAVHKLMKINLPVGQEPELPSMIVE 420

Qy        421 CCSQEKTYTKFFGLIGERFAKINRLWCDLFEQAFVKYYETIHRYENNKLRNIAMLFGHMF 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CCSQEKTYTKFFGLIGERFAKINRLWCDLFEQAFVKYYETIHRYENNKLRNIAMLFGHMF 480

Qy        481 ASDALGWHCLSVIHLNEEETTSSSRIFIKILFQHISEEIGLAKLRARMTDETLRPSLEGL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ASDALGWHCLSVIHLNEEETTSSSRIFIKILFQHISEEIGLAKLRARMTDETLRPSLEGL 540

Qy        541 FPRENPRNIRFSINYFTSIGMGVLTEEMREHLMNMPKPALPAPAAQDRSDTDSVSSYSSY 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 FPRENPRNIRFSINYFTSIGMGVLTEEMREHLMNMPKPALPAPAAQDRSDTDSVSSYSSY 600

Qy        601 THSSYSSRSRSRSRSVGRRSGGRGRSLSRTPPRRGARSRSYSDDSRSPSRSRSRSRSDSV 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 THSSYSSRSRSRSRSVGRRSGGRGRSLSRTPPRRGARSRSYSDDSRSPSRSRSRSRSDSV 660

Qy        661 STRGRRRASYSASPPRRGGRRVASRSRSYSSGSSRSPPPRNRGRARSNSYSSYSRSPSSS 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 STRGRRRASYSASPPRRGGRRVASRSRSYSSGSSRSPPPRNRGRARSNSYSSYSRSPSSS 720

Qy        721 PRRGRDADSASPPPRRGRPRQSPPGGPAGRRNSSSVGSGGPRKKPRRDSRSPSRDYSSRS 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 PRRGRDADSASPPPRRGRPRQSPPGGPAGRRNSSSVGSGGPRKKPRRDSRSPSRDYSSRS 780

Qy        781 PSRSPSRSRSPPPAARGRRGSYTPSRSRSPPPRRVRDGSPGRLRGGRSPSPPLPVKRRRY 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 PSRSPSRSRSPPPAARGRRGSYTPSRSRSPPPRRVRDGSPGRLRGGRSPSPPLPVKRRRY 840

Qy        841 DSESVSRSPPPLKRGRRDN 859
              |||||||||||||||||||
Db        841 DSESVSRSPPPLKRGRRDN 859